Case 1:20-cv-01083-JTN-PJG ECF No. 33, PageID.919 Filed 11/19/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

DONALD J. TRUMP FOR PRESIDENT, et al.,

       Plaintiffs,                                        Case No. 1:20CV1083

v.                                                        Hon. Janet T. Neff

JOCELYN BENSON, et al.,

       Defendants.

______________________________________/

                         NOTICE OF VOLUNTARY DISMISSAL

       Plaintiffs voluntarily dismiss this action under Fed. R. Civ. P. 41(a)(1)(A). The Wayne

County board of county canvassers met and declined to certify the results of the presidential

election. See the attached affidavits of Wayne County canvassing board members William C.

Hartman (Exhibit A) and Monica S. Palmer (Exhibit B).

                                           Respectfully submitted,

                                           /s/ Mark F. (Thor) Hearne, II
                                           MARK F. (THOR) HEARNE, II
                                           True North Law, LLC
                                           112 S. Hanley Road, Suite 200
                                           St. Louis, MO 63105
                                           (314) 296-4000
                                           thor@truenorthlawgroup.com

                                           Counsel for Plaintiffs
